PER CURIAM.
Ervin Davis seeks review of the trial court’s order dismissing, as untimely, his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Davis pleaded no contest to a burglary charge August 10, 1994. He filed a motion for postcon-viction relief which was signed August 29, 1996, and filed with the trial court September 5, 1996. We reverse and remand for further proceedings as the motion for postconviction relief was timely filed.
A motion for postconviction relief may be filed within two years of the judgment and sentence becoming final. Fla. R.Crim. P. 3.860. The judgment and sentence become final when the thirty-day period for the filing of the notice of appeal expires. Davis v. State, 687 So.2d 292 (Fla. 2d DCA 1997). Thus, Davis had until September 9, 1996, to file his motion for postconviction relief.
Accordingly, we reverse the order dismissing Davis’ motion for postconviction relief and remand for further proceedings.
Reversed and remanded.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.